 

Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of December 26,
2019, by and among ScoutCam Ltd., an Israeli company (the “Company”),
Intellisense Solutions, Inc., a corporation incorporated under the laws of
Nevada (the “Parent”) and the persons and entities listed on Exhibit A attached
hereto (each an “Investor” and collectively the “Investors”).

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, and
as a condition and inducement to the Investors’ willingness to enter into this
Agreement, the Parent is entering into a Securities Exchange Agreement (the
“SEA”) with Medigus Ltd., an Israeli company (“Medigus”), pursuant to which the
Company shall, immediately prior to the closing of this Agreement (the “SEA
Closing”), become a subsidiary of the Parent by effecting a securities exchange,
upon the terms and conditions set forth in the SEA (the “Securities Exchange”);

 

WHEREAS, the Parent desires to issue and sell to the Investors, and the
Investors desire to purchase from the Parent, upon the terms and conditions
stated in this Agreement, for an aggregate purchase price of up to US$3.0
million (the “Purchase Price”), up to 2,669,039 units (the “Units”), each Unit
consists of (i) two shares of the Parent’s common stock, par value US$0.001 per
share (the “Common Stock” and the “Purchased Shares”, respectively); and (ii)
(a) one warrant to purchase one share of Common Stock with an exercise price
representing a pre-money valuation of the Parent of US$16,000,000 immediately
following the SEA Closing, for a period of twelve (12) months (“Warrant A”), and
(b) two warrants to purchase one share of Common Stock with an exercise price,
representing a pre-money valuation of the Parent of US$24,000,000 immediately
following the SEA Closing, for a period of eighteen (18) months (“Warrant B”),
in the forms attached hereto as Appendixes A and B, respectively (collectively
the “Warrants”, and together with the Purchased Shares, the “Purchased
Securities”), on the terms and conditions set forth in the Warrants;

 

WHEREAS, pursuant to the terms of an Escrow Agreement, substantially in the form
of Appendix C annexed hereto and made a part hereof, and as further described
herein, the Purchase Price otherwise to be paid by the Investors in connection
with the Agreement shall have deposited into an escrow account (the “Escrow
Account”) immediately prior to the execution of this Agreement, which Escrow
Account shall be managed exclusively by an escrow agent as shall be mutually
agreed upon by the parties hereto (the “Escrow Agent”);

 

WHEREAS, the Parent and the Investors desire to enter into a Registration Rights
Agreement, substantially in the form of Appendix D annexed hereto and made a
part hereof (the “Registration Rights Agreement”), pursuant to which, among
other things, Parent will agree to provide certain registration rights to the
Investors with respect to the Purchased Securities issued under the Securities
Act of 1933, as amended (the “Securities Act”) and the rules and regulations
promulgated thereunder, and applicable state securities laws; and

 

WHEREAS, the Investors desire to purchase and the Company desires to issue and
sell to the Investors the Securities pursuant to the terms and conditions more
fully set forth in this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. PURCHASE AND SALE OF SECURITIES.

 

1.1 Sale and Issuance of Securities. Subject to the SEA Closing, and the
additional satisfaction of certain closing conditions set forth in Sections ‎5,
6 and 7 hereof at the Closing (as defined below), the Parent shall issue and
sell to the Investors, and such Investors shall purchase, severally and not
jointly, from the Parent, according to the allocation set forth in Exhibit A
attached hereto, an aggregate of up to 2,669,039 Units at a purchase price of
US$1.124 per each Unit (the “Per Unit Price”), reflecting a pre-money valuation
of the Parent of US$10,000,000 (ten million).

 

1.2 The capitalization table of the Parent, reflecting the issued and
outstanding share capital of the Parent on a Fully Diluted Basis, (i)
immediately prior to the Closing and (ii) immediately following the Closing,
assuming the investment of the Purchase Price and the consummations of all
material agreements pertinent to the Securities Exchange, is annexed hereto as
Appendix F (the “Capitalization Table”).

 

   

 

 

1.3 Closing. The consummation of the transactions contemplated hereby, including
the purchase and sale of the Purchased Securities (the “Closing”) shall take
place remotely via the exchange of documents and signatures, on December 26,
2019, or at such other time and place as the Company and Investors representing
a majority of the Purchase Price (the “Majority Investors”) mutually agree upon
(such designated time and place, the “Closing Date”). The Closing shall be
subject to the conditions of Section 5 and 7 below, which conditions shall be
deemed to take place simultaneously and no transaction described in such
sections shall be deemed to have been completed or any document delivered until
all such transactions have been completed and all such required documents
delivered.

 

1.4 Deferred Closing. During a period of 90 days following the Closing Date, the
Parent may sell and issue, on the same terms and conditions as those contained
in this Agreement, at one or more closings (each a “Deferred Closing”),
additional Units , the “Additional Units”), in consideration per share equal to
the Per Unit Price, to one or more investors (the “Additional Investor(s)”) for
an aggregate purchase price that shall not exceed US$300,000 (three hundred
thousand). As a condition to the issuance of such Additional Units, the
Additional Investors shall become a party to this Agreement by executing and
delivering a counterpart signature page or a joinder to this Agreement in a form
reasonably acceptable to the Company. Exhibit A to this Agreement shall
automatically be deemed to be updated to reflect the number of Additional Shares
purchased at each such Deferred Closing and the Additional Investors.
Thereafter, for all purposes under Transaction Documents, each Additional
Investor shall be deemed to be an “Investor”, the “Additional Units” shall be
deemed to be “Units”, and the additional purchase price for the Additional Units
shall be deemed to be part of the “Purchase Price”. At each Deferred Closing,
against payment by each Additional Investor, severally and not jointly, of its
respective purchase price with respect to each Additional Unit purchased by it,
the Parent shall deliver to each such Additional Investor a share certificate or
book-entry confirmation representing such additional Shares and the Warrants,
and register the additional Shares and the Warrants in the Company’s
Shareholders Register.

 

1.5 Restated Articles of Incorporation; Bylaws. The Parent shall adopt on or
prior to the Closing the Amended and Restated Articles of Incorporation and
Bylaws, each substantially in the form of Appendix E1 and E2 annexed hereto and
made a part hereof (the “Restated Articles” and “Restated Bylaws”,
respectively).

 

1.6 Closing Deliverables.

 

(a) At the Closing, the Parent shall deliver to the Investors:

 

(i) True and correct copies of written resolutions, or minutes of a meeting, of
the board of directors of the Parent (the “Board”), approving and adopting in
all respects the execution, delivery and performance by the Parent of this
Agreement and the transactions contemplated hereby, including, among others, (a)
authorizing the issuance and sale of the Purchased Securities against payment of
the Purchase Price therefor; (b) approving the execution, delivery and
performance by the Parent of all agreements contemplated herein to which the
Parent is party and any agreements, instruments or documents ancillary thereto;
and (c) adopting the Restated Bylaws as an amendment and restatement of the
existing Bylaws of the Parent as in effect prior to the Closing, in the form
attached hereto as Schedule ‎1.6(a)(i).

 

(ii) True and correct copies of written resolutions, or minutes of meeting, of
the Parent’s stockholders approving and adopting in all respects the execution,
delivery and performance by the Parent of this Agreement and the transactions
contemplated hereby, including, among others, (a) the adoption of the Restated
Articles; and (b) the approval of the execution, delivery and performance by the
Company of all agreements contemplated herein to which the Company is party and
any agreements, instruments or documents ancillary thereto, in the form attached
hereto as Schedule ‎1.6(a)(ii);

 

(iii) Duly executed stock certificates or book-entry confirmations representing
the respective Purchased Shares issued to each Investor at the Closing in the
name of each of such Investor, in the form attached hereto as Schedule
‎1.6(a)(iii);

 

(iv) The Warrants issued to each Investor at the Closing in the name of each of
such Investor; and

 

   

 

 

(v) A certificate duly executed by an executive officer of the Parent as of the
Closing stating that the conditions specified in Section ‎5 have been satisfied,
in the form attached hereto as Schedule ‎1.6(a)(v).

 

1.7 Purchase Price. Upon the execution of this Agreement, each Investor shall,
severally and not jointly, transfer to the Escrow Agent, as further specified in
Section 1.8 of this Agreement, its respective portion of the Purchase Price by
wire transfer of immediately available funds according to the Escrow Agent’s
wire instructions.

 

1.8 Escrow Fund. Simultaneously with the execution of this Agreement, the
Company, the Parent and Investors shall enter into an Escrow Agreement with the
Escrow Agent, substantially in the form of Appendix C attached hereto. Pursuant
to the terms of the Escrow Agreement, the Investors shall deposit the Purchase
Price into the Escrow Account, which account is to be managed exclusively by the
Escrow Agent. Distributions of the Purchase Price from the Escrow Account shall
be governed by the terms and conditions of the Escrow Agreement. If upon
February 28, 2020 (the “Investment Termination Date”), the Company and the
Parent have not consummated the closing of the SEA, this Agreement shall
terminate and the Purchase Price shall be returned in full to the Investors
immediately upon the Investment Termination Date and without any additional
notice or action on the part of the Investors.

 

2. REPRESENTATIONS AND WARRANTIES OF THE PARENT.

 

The Parent hereby represents and warrants to each Investor that, except as set
forth on the Disclosure Schedule delivered on the date hereof (the “Disclosure
Schedule”), and as annexed hereto as Appendix G, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true, correct and complete as of the date hereof
and as of the Closing (as if made on the Closing Date); except, in each case, as
to such representations and warranties that address matters as of a particular
date, which are true, correct and complete only as of such date. The Disclosure
Schedule shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Section ‎2, and
the information set forth in any one in any section or subsection of the
Disclosure Schedule shall apply to and qualify (a) the representation and
warranty set forth in this Agreement to which it corresponds, and (b) whether or
not an explicit reference or cross-reference is made, each other representation
and warranty set forth in this Agreement for which it is reasonably apparent on
its face that such information is relevant to such other section.

 

In this Agreement, “Material Adverse Effect” means a material and adverse effect
on the assets, properties, conditions (financial or otherwise), operating
results or business of the Parent, as currently conducted.

 

2.1 Organization. The Parent is a corporation duly organized and validly
existing under the laws of the State of Nevada, and is currently in good
standing in accordance with the Office of the Secretary of State of Nevada.

 

2.2 Capitalization.

 

(a) The authorized stock capital of the Parent will be on or immediately
following to the SEA Closing, as set forth in the Restated Articles, and such
number of Common Stock as set forth in the Capitalization Table are or shall be
(immediately following the SEA Closing) issued and outstanding.

 

(b) Prior to the SEA Closing, the Board shall reserve 4,626,619 shares of Common
Stock prior to the SEA Closing for issuance of, and grant of options or other
equity awards exercisable into, Common Stock to directors, officers, employees,
consultants and service providers of the Parent or its subsidiaries (the “ESOP
Pool”).

 

(c) The issued and outstanding shares of the Parent were duly and validly
authorized and issued, fully paid and non-assessable, and offered and issued in
compliance with the provisions of the Parent’s Articles of Incorporation as in
effect at the time of each such issuance and in compliance with all applicable
corporate and securities laws.

 

   

 

 

(d) Immediately prior to the SEA Closing, no shares, options, warrants, rights
(including conversion, preemptive rights, rights of first refusal or similar
rights) or agreements for the purchase from the Parent of any of its stock
capital, or any securities convertible into or exchangeable for stock of the
Parent shall be outstanding, other than as set forth in Section ‎2.2(d) of the
Disclosure Schedule, or that could require the Parent to issue, sell, transfer
or otherwise cause to be outstanding any of the Parent’s stock capital or
securities convertible or exercisable into shares thereof.

 

(e) Immediately prior to the SEA Closing, no option, security or other equity
award convertible or exercisable into stock of the Parent shall contain a
provision for acceleration of vesting (or lapse of a repurchase right) or other
changes in the vesting provisions or other terms of such option, security or
other equity award upon the occurrence of any event or combination of events,
other than as set forth in Section 2.2(e)‎ of the Disclosure Schedule. No share,
option, security or other equity award convertible or exercisable into shares of
the Parent is subject to repurchase or redemption (contingent or otherwise) by
the Parent, and the Parent has not repurchased or redeemed any of the Parent’s
shares of stock, options, security or other equity awards.

 

(f) The Parent has not declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its stock capital.

 

2.3 Authorization. All corporate action on the part of the Parent, its directors
and shareholders, necessary for the authorization, execution and delivery of
this Agreement and the other agreements, instruments or documents entered into
in connection with this Agreement and to which the Parent is a party
(collectively, the “Transaction Documents”) and for the performance of all
obligations of the Parent under the Transaction Documents in accordance with
their terms has been taken or will be taken prior to the Closing. The
Transaction Documents, when executed and delivered by the Parent, and assuming
the due authorization, execution and delivery by the other parties hereto and
thereto, constitute valid and binding obligations of the Parent, enforceable
against the Parent in accordance with their respective terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

2.4 Valid Issuance. The Purchased Securities being or that may be issued to the
Investors hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, shall be duly
and validly issued, fully paid, and non-assessable, issued in compliance with
all applicable state securities laws, and free and clear of liens, pledges,
charges, encumbrances or other restrictions on transfer of any kind (including,
without limitation, preemptive rights), other than restrictions on transfer
under this Agreement, the Restated Articles, the Restated Bylaws and under
applicable securities laws and other than liens or encumbrances created by or
imposed on each Investor as to itself. The rights, privileges and preferences of
the Purchased Securities are as stated in the Restated Articles and Restated
Bylaws, as may be amended from time to time in accordance with its terms.

 

2.5 No Conflict; Consents. The execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated by
the Transaction Documents do not and will not (a) result in any conflict with,
or a breach or violation, with or without the passage of time and giving of
notice, of any of the terms, conditions or provisions of, or give rise to rights
to others (including rights of termination, cancellation or acceleration) under:
(i) Parent’s Articles of Incorporation and Bylaws, which are currently in
effect, and the Restated Articles and Restated Bylaws; (ii) any judgment,
injunction, order, writ, decree or ruling of any court or governmental
authority, domestic or foreign, to which the Parent is subject; (iii) any
material contract or agreement, lease, license or commitment to which the Parent
is a party or by which it is bound; or (iv) any applicable law; (b) result in
the creation of any lien, charge or encumbrance upon any asset of the Parent or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Parent; or (c) require the consent, approval or
authorization of, registration, qualification or filing with, or notice to any
person or any federal, state, local or foreign governmental authority or
regulatory authority or agency, on the part of the Parent, which has not
heretofore been obtained or made or will be obtained or made prior to Closing.

 

   

 

 

2.6 SEC Reports; Financial Statements; DTC Eligibility. The Parent has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Parent under the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) for the one-year period preceding the date
hereof (collectively, the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with Generally Accepted Accounting Principles in the U.S.
(“US GAAP”), except as may be otherwise specified in such financial statements
or the notes thereto and except that unaudited financial statements may not
contain all footnotes required by US GAAP, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. The Common Stock is currently not DTC eligible.

 

2.7 Continued Quotation. The Parent is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
quotation and maintenance requirements of the “Pink Sheets” published and
maintained by OTC Markets Group, Inc., and shall make commercial best efforts to
maintain such compliance.

 

2.8 Effect of the Securities Exchange. Pursuant to the Securities Exchange, the
Company shall become the wholly-owned subsidiary of the Parent upon the SEA
Closing.

 

2.9 Board of Directors. Immediately prior to the Closing, the Board shall
consist of 3 (three) or 5 (five) members, majority) of whom shall be designated
by the Company. One or two (2) additional members of the Board shall be
professional directors.

 

2.10 Disclosure. No representation or warranty of the Parent contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to Investors at the Closing contains any untrue statement of
a material fact or, to the Parent’s knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to each Investor that, except as set
forth on the Disclosure Schedule delivered on the date hereof (the “Disclosure
Schedule”), and as annexed hereto as Appendix H, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true, correct and complete as of the date hereof
and as of the Closing (as if made on the Closing Date); except, in each case, as
to such representations and warranties that address matters as of a particular
date, which are true, correct and complete only as of such date. The Disclosure
Schedule shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Section ‎2, and
the information set forth in any one in any section or subsection of the
Disclosure Schedule shall apply to and qualify (a) the representation and
warranty set forth in this Agreement to which it corresponds, and (b) whether or
not an explicit reference or cross-reference is made, each other representation
and warranty set forth in this Agreement for which it is reasonably apparent on
its face that such information is relevant to such other section.

 

In this Agreement, “Material Adverse Effect” means a material and adverse effect
on the assets, properties, conditions (financial or otherwise), operating
results or business of the Company, as currently conducted.

 

   

 

 

3.1 Organization. The Company is a company duly organized and validly existing
under the laws of the State of Israel, is not a “breaching company” (within the
meaning of Section 362.A of the Israeli Companies Law) and has all requisite
corporate power and authority to carry on its business as currently conducted.

 

3.2 Authorization. All corporate action on the part of the Company, its
directors and shareholders, necessary for the authorization, execution and
delivery of this Agreement and the other agreements, instruments or documents
entered into in connection with this Agreement and to which the Company is a
party (collectively, the “Transaction Documents”) and for the performance of all
obligations of the Company under the Transaction Documents in accordance with
their terms has been taken or will be taken prior to the Closing. The
Transaction Documents, when executed and delivered by the Company, and assuming
the due authorization, execution and delivery by the other parties hereto and
thereto, constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

3.3 No Conflict; Consents. The execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated by
the Transaction Documents do not and will not (a) result in any conflict with,
or a breach or violation, with or without the passage of time and giving of
notice, of any of the terms, conditions or provisions of, or give rise to rights
to others (including rights of termination, cancellation or acceleration) under:
(i) the Company’s Articles of Association (the “Company’s Articles”); (ii) any
judgment, injunction, order, writ, decree or ruling of any court or governmental
authority, domestic or foreign, to which the Company is subject; (iii) any
material contract or agreement, lease, license or commitment to which the
Company is a party or by which it is bound; or (iv) any applicable law; (b)
result in the creation of any lien, charge or encumbrance upon any asset of the
Company or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to the Company; or (c) require the consent,
approval or authorization of, registration, qualification or filing with, or
notice to any person or any federal, state, local or foreign governmental
authority or regulatory authority or agency, on the part of the Company, which
has not heretofore been obtained or made or will be obtained or made prior to
Closing.

 

3.4 Directors; Officers. The directors, observers and officers of the Company
are listed on Section ‎3.4 of the Disclosure Schedule. Except as provided in
Section 3.4 of the Disclosure Schedule, the Company has no agreement, obligation
or commitments with respect to the election of any individual to its Board or to
the right to nominate an observer to the Board, and, to the Company’s knowledge,
there is no such agreement among the Company’s shareholders, except as stated in
the Company’s Articles. All agreements, commitments and understandings of the
Company, whether written or oral, with respect to any compensation to be
provided to any of the Company’s directors, observers or officers have been
fully disclosed in writing to the Investors prior to the Closing.

 

3.5 Subsidiaries. The Company does not own or control, directly or indirectly,
any interest or any other right in any other corporation, association, or other
business entity. The Company is not a participant in any joint venture,
partnership, or similar arrangement.

 

3.6 Compliance with Laws and Other Instruments. The Company is, and has been, in
compliance, in all material respects, with all applicable laws. The Company has
not received any written notice of or been charged with the violation of any law
and, to Company’s knowledge, there is no threatened action or proceeding against
the Company under any of such laws. The Company is not in violation of or
default under (i) any provisions of the Company’s Articles, or (ii) any order,
writ, injunction, decree or judgment of any court or any governmental
department, commission or agency, domestic or foreign, to which it is subject or
by which it is bound. The Company has obtained, or has filed for and anticipates
obtaining prior to the SEA Closing or shortly thereafter, all franchises,
permits, licenses, consents and any similar authorizations that are material to
its business as currently conducted under applicable law, and is in compliance,
in all material respects, with such franchises, permits, licenses, consents and
similar authorizations. None of the Company’s products, intellectual property or
operations is subject to any restriction or limitation or requires a license or
registration under applicable laws relating to marketing, export or import
controls.

 

   

 

 

3.7 Financial Statements; No Undisclosed Liabilities.

 

(a) The Company has no liabilities or obligations, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business, which,
individually and in the aggregate, do not exceed US$200,000; (ii) obligations
under contracts and commitments incurred in the ordinary course of business; and
(iii) liabilities and obligations of a type or nature not required under GAAP to
be reflected in its financial statements, which, individually and in the
aggregate do not exceed US$100,000.

 

(b) The Company is not a guarantor or indemnitor of any debt or obligation of
another, nor has the Company given any loan, security or otherwise agreed to
become liable for any obligation of any person. No person has given any
guarantee of, or security for, any obligation of the Company. The Company did
not extend any loans or advances to any person, other than advances for expenses
to its employees in the ordinary course of business.

 

3.8 Assets and Properties. The Company has good and marketable title to all of
the tangible or personal properties and assets owned by the Company, which are
material to the business of the Company as currently conducted, and such
properties and assets are free and clear of all mortgages, deeds of trust,
liens, pledges, charges, security interests, conditional sale agreement, loans
and encumbrances, except for statutory liens for the payment of current taxes
that are not yet delinquent and encumbrances and liens that arise in the
ordinary course of business and do not materially impair the Company’s ownership
or use of such property or assets. With respect to the tangible property and
assets it leases, the Company is in compliance in all material respects with
such leases and, to its knowledge, holds a valid leasehold or license interest
free of any liens, pledges, charges, security interest, claims or encumbrances,
other than those of the lessors of such property or assets. The Company does not
own any real property.

 

3.9 Intellectual Property. Terms used but not otherwise defined in this Section
‎3.9 shall have the meaning set forth in Section ‎(e) below.

 

(a) The Company owns or has the right to use, or believes it can acquire on
commercially reasonable terms, sufficient legal rights to all Company
Intellectual Property without any known conflict with, or infringement of, the
rights of others, including without limitation the past and present employees
and consultants and employers of the past and present employees and consultants
of the Company, free and clear of all liens, charges, claims and restrictions.
To the Company’s knowledge, no product or service marketed, sold or rendered (or
proposed to be marketed, sold or rendered) by the Company violates any license
or infringes any intellectual property rights of any other person. Other than
with respect to commercially available software products under standard end-user
object code license agreements or agreements providing for confidentiality of
information entered into in the ordinary course of business, the Company is not
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other person. Other than non-exclusive license agreements in the Company’s
standard form of license agreement, which form was provided to the Investors,
there are no outstanding options, licenses, agreements, claims, encumbrances or
shared ownership interests of any kind relating to the Company Intellectual
Property. The Company is not obligated or under any liability whatsoever
(contingent or otherwise) to make any payments by way of royalties, fees or
otherwise to any owner or licensee of, or other claimant to, any patent,
trademark, service mark, trade name, copyright or other intangible asset, with
respect to the use thereof or in connection with the conduct of its business as
currently conducted and as currently proposed to be conducted.

 

(b) Section ‎3.9(b) of the Disclosure Schedule is a complete list of all (i)
patents, trademarks, service marks, trade names, copyrights, domain name,
registration with respect to any of the Company Intellectual Property and any
applications for and under any of the foregoing; and (ii) unregistered
trademark.

 

   

 

 

(c) All of the Company’s employees and consultants, past and present, who were
or are engaged in the development, invention, discovery, programming or design
of any Company Intellectual Property, have entered into written agreements with
the Company assigning to the Company all rights, title and interests in Company
Intellectual Property developed, invented, programmed, designed, conceived or
reduced to practice (either alone or jointly with others) in the course of their
employment or engagement, as the case may be, or that relate to the Company’s
business as currently conducted and as currently proposed to be conducted, and
explicitly waiving all non-assignable rights (including moral rights) and rights
to receive royalties or compensation in connection therewith (including, without
limitation, under Section 134 of the Israeli Patent Law, 1967). Any and all
Company Intellectual Property which has been, is currently being or will be
developed by any employee or consultant of the Company is and shall be the sole
property of the Company. The Company has taken all required security measures to
protect the secrecy, confidentiality and value of all the Company Intellectual
Property, which measures are reasonable and customary in the industry in which
the Company operates and, to the Company’s knowledge, there has been no breach
of security of the Company’s systems involving any such information. To the
Company’s knowledge, it will not be necessary to use any of the developments,
ideas, inventions, trade secrets, proprietary information or other intellectual
property of any of its employees or consultants made prior to their employment
or engagement by the Company.

 

(d) No funding or grants from, or facilities of, a governmental body or
institution, university, college or other academic or educational institution or
research center, was used by the Company or on its behalf, or by any of its
founders prior to the incorporation of the Company, in the development of the
Company Intellectual Property. Other than as set forth in Section ‎3.9‎(d) of
the Disclosure Schedule, to the knowledge of the Company, no current or former
employee, consultant or independent contractor of the Company, who is or was
involved in, or who is contributing or contributed to the creation or
development of any Company Intellectual Property is or has performed services
for or otherwise is or was under restrictions resulting from his or her
relations with any government, university, college or other academic or
educational institution or research center, or organization whose primary
purpose is to create or foster the creation of Open Source during the time such
employee, consultant or independent contractor is or was so involved in, or
contributing to the creation or development of any Company Intellectual
Property.

 

(e) Definitions. The following terms used in this Agreement shall have the
meanings set forth below:

 

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
trade names, copyrights, trade secrets, know-how, inventions, designs, works of
authorship, computer programs and technical data, domain names, mask works,
information and proprietary rights and processes, similar or other intellectual
property rights, subject matter of any of the foregoing, tangible embodiments of
any of the foregoing, licenses and rights in, to and under any of the foregoing,
in any and all such cases that are owned or used by the Company in the conduct
of the Company’s business as currently conducted.

 

“knowledge”, including the phrase “to the Company’s knowledge” (or similar
phrases), when used in this Section ‎3.9 (Intellectual Property) shall mean the
actual knowledge of the Company, without conducting any patent search, freedom
to operate, infringement, or any similar search.

 

3.10 Labor Matters.

 

(a) The Company has complied, in all material respects, with all applicable
employment laws, policies, procedures and agreements relating to employment, and
terms and conditions of employment. The Company has paid in full to all of its
respective employees and consultants all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to such employees or consultants
on or prior to the date of this Agreement. The Company has complied in all
material respects with the applicable laws relating to the proper withholding
and remittance to the proper tax and other authorities of all sums required to
be withheld from employees or persons deemed to be employees under applicable
laws. To the Company’s knowledge, all persons classified by the Company as
consultants or contractors thereof are correctly classified as such and not as
employees for any purpose. The Company’s liability for any obligations to pay
any amount of severance payment, pension, accrued vacation, and other social
benefits and contributions, under applicable law or contract, or any other
payment of substantially the same nature, is fully funded by deposit of funds in
severance funds, pension funds, managers insurance policies or provident funds
(and if not required to be so funded) adequate provisions have been made in the
Company’s Financial Statements.

 

   

 

 

(b) The Company is not a party to, bound by or subject to, and no employee of
the Company benefits from, any collective bargaining agreement, collective labor
agreement, extension orders (tzavei harchava) (other than extension orders that
apply to all employees in Israel generally), or other contract or arrangement
with a labor union, trade union or other organization or body, to provide
benefits or working conditions beyond the minimum benefits and working
conditions required by applicable law. No labor union has requested or has
sought to represent any of the employees, representatives or agents of the
Company, nor is the Company aware of any labor organization activity involving
its employees. There is no strike or other labor dispute involving the Company
pending or, to the Company’s knowledge, threatened.

 

3.11 Taxes.

 

(a) The Company was incorporated on January 3, 2019 and has yet to file any tax
returns and reports (including information returns and reports). Any and all
taxes and other charges due by the Company to any local or foreign tax
authorities (including, without limitation, those due in respect of the
properties, income, franchises, licenses, sales or payrolls) have been timely
paid.

 

(b) The Company has not made any elections pursuant to the Israeli Income Tax
Ordinance [New Version], 1961. The Company is not subject to any tax ruling nor
has it ever applied to receive any tax determination or ruling.

 

3.12 Governmental Grants. The Company has not applied, obtained or received any
grant, loan, incentives, benefits (including tax benefits), subsidies or other
assistance from any governmental or regulatory authority or any agency, or any
international or bilateral fund, institute or organization or public entities or
authorities, other than from the Israeli Innovation Authority (previously known
as the Office of the Chief Scientist of Israel’s Ministry of Economy) as was
assigned by Medigus, nor is the Company an “approved enterprise”, “benefited
enterprise” or “preferred enterprise” within the meaning of the Israeli
Encouragement of Capital Investments Law, 1959.

 

3.13 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending, or, to
the Company’s knowledge, currently threatened in writing against the Company,
any of its properties, or any officer, director or employee of the Company,
including, without limitation, arising out of their employment or board
relationship with the Company or in their capacity as such, or that questions
the validity of the Transaction Documents or the right of the Company to enter
into them, or to consummate the transactions contemplated by the Transaction
Documents.

 

3.14 Insurance. The Company is covered by insurance with respect to its
properties and business purchased by the insurance purchased by Israeli Parent.

 

3.15 Effect of the Securities Exchange: Pursuant to the Securities Exchange, the
Company shall become the wholly-owned subsidiary of the Parent upon the SEA
Closing.

 

3.16 Disclosure. No representation or warranty of the Company contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished to Investors at the Closing contains any untrue statement of
a material fact or, to the Company’s knowledge, omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

 

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.

 

Each of the Investors, severally and not jointly, hereby represents and
warrants, with respect to itself only, that the following representations are
true, correct and complete as of the date hereof and as of the Closing (as if
made on the Closing Date); except, in each case, as to such representations and
warranties that address matters as of a particular date, which are given only as
of such date:

 

4.1 Authorization; Organization. The Investor is duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
in which it has been incorporated and has full power and authority to enter into
the Transaction Documents. The Transaction Documents to which the Investor is a
party, when executed and delivered by the Investor, and assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
constitute valid and binding obligations of the Investor, enforceable against
the Investor in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
the Rights Agreement, as may be limited by applicable securities laws.

 

   

 

 

4.2 No Conflict; Consents. The execution, delivery and performance by the
Investor of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated by such Transaction Documents do
not and will not (a) result in any conflict with, or a breach or violation, with
or without the passage of time and giving of notice, of any of the terms,
conditions or provisions of, or give rise to rights to others (including rights
of termination, cancellation or acceleration) under: (i) the governing documents
of the Investor; (ii) any judgment, injunction, order, writ, decree or ruling of
any court or governmental authority, domestic or foreign, to which the Investor
is subject; (iii) any material contract or agreement, lease, license or
commitment to which the Investor is a party or by which it is bound; (iv) any
applicable law; or (b) require the consent, approval or authorization of,
registration, qualification or filing with, or notice to any person or any
federal, state, local or foreign governmental authority or regulatory authority
or agency, on the part of the Investor, which has not heretofore been obtained
or made or will be obtained or made prior to Closing.

 

4.3 Purchase Entirely for Own Account. The Purchased Securities will be acquired
for investment for the Investor’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Investor does not presently have any
contract, undertaking, agreement or arrangement to sell, transfer or grant
participation rights to any person with respect to any of the Purchased
Securities. The Investor has not been formed for the specific purpose of
acquiring the Purchased Securities.

 

4.4 Disclosure of Information. The Investor has had an opportunity to discuss
the Company’s business, operations, properties, prospects, technology, plans,
management, financial affairs and the terms and conditions of the offering of
the Purchased Securities with the Company’s management and has had an
opportunity to review the Company’s facilities. The foregoing, however, does not
limit, modify or qualify the representations and warranties of the Company in
Section ‎2 of this Agreement or the right of the Investor to rely thereon. The
Investor acknowledges that any projections provided (if any) by the Company are
uncertain in nature, and that some or all of the assumptions underlying such
projections may not materialize or will vary significantly from actual results.

 

4.5 Investment Experience; Accredited Investor; Non-U.S. Person. The Investor is
an investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating and understanding the merits and risks
of the investment in the Purchased Securities. The Investor is either (i) an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a Non
U.S. Person as defined under Regulation S promulgated under the Securities Act.
To the extent that the Investor is a non U.S. Person, such Investor (x) is not
acquiring Purchased Securities for the account or benefit of any U.S. Person,
(y) is not, at the time of execution of this Agreement, and will not be, at the
time of the Closing, in the United States and (z) is not a “distributor” (as
defined in Regulation S promulgated under the Securities Act).

 

4.6 Restricted Securities. The Purchased Securities have not been and will not
be registered under the Securities Act or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Investor is aware that, except as set
forth in the Rights Agreement, the Company is under no obligation to effect any
such registration or to file for or comply with any exemption from registration.
The sale and issuance of the Purchased Securities have not been registered under
the Securities Act by reason of a specific exemption from registration which
depends upon, among other things, the accuracy of the Investor’s representations
as expressed herein.

 

   

 

 

4.7 Legends. The Purchased Securities, and (if applicable) any securities issued
in respect of or exchange for the foregoing may be notated with the following or
a similar legend as well as other legends as may be required by applicable
securities laws: “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO TRANSFER OF
SUCH SHARES MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

4.8 Exculpation among Investors. The Investor is not relying upon any other
Investor in making its investment or decision to invest in the Company. Neither
of the other Investors nor the respective controlling persons, officers,
directors, partners, agents, employees or legal or other advisors of any such
other Investors shall be liable to the Investor for any action heretofore taken
or omitted to be taken by any of them in connection with the purchase of the
Purchased Securities.

 

5. CONDITIONS OF INVESTORS’ OBLIGATIONS AT CLOSING.

 

The obligations of each Investor to purchase the Purchased Securities at the
Closing are subject to the fulfillment on or before the Closing of each of the
following conditions, unless otherwise waived in writing by the Majority
Investors:

 

5.1 Representations and Warranties. The representations and warranties of the
Company and the Parent contained in Sections ‎2 and 3 of this Agreement shall
have been true in all respects on and as if made as of the Closing.

 

5.2 Performance. The Company and the Parent shall have individually performed
and complied, in all respects, with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before the Closing.

 

5.3 Delivery of Documents. All of the documents to be delivered by the Company
and/or the Parent pursuant to Section ‎1.6, shall have been in a form as
attached to this Agreement, or, if not attached, in a form and substance
satisfactory to the Investors and shall have been delivered to the Investors.

 

5.4 Satisfaction of Closing Conditions under SEA: Each of the conditions to
closing for the Securities Exchange, as shall be further stipulated and
expressed in the SEA, shall have been satisfied or waived in accordance with the
provisions of the SEA.

 

6. CONDITIONS OF THE PARENT’S OBLIGATIONS AT CLOSING.

 

The obligations of the Parent to the Investors under this Agreement are subject
to the fulfillment on or before the Closing, of each of the following
conditions, unless otherwise waived in writing by the Parent:

 

6.1 Representations and Warranties. The representations and warranties contained
in Section 4 shall have been true in all respects on and as if made as of the
Closing.

 

6.2 Performance. Each of the Investors shall have performed and complied, in all
respects, with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

 

6.3 Satisfaction of Closing Conditions under SEA: Each of the conditions to
closing for the Securities Exchange, as shall be further stipulated and
expressed in the SEA, shall have been satisfied or waived in accordance with the
provisions of the SEA.

 

   

 

 

7. CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.

 

The obligations of the Company to the Investors under this Agreement are subject
to the fulfillment on or before the Closing, of each of the following
conditions, unless otherwise waived in writing by the Company:

 

7.1 Representations and Warranties. The representations and warranties contained
in Section ‎4 shall have been true in all respects on and as if made as of the
Closing.

 

7.2 Performance. Each of the Investors shall have performed and complied, in all
respects, with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

 

7.3 Satisfaction of Closing Conditions under SEA: Each of the conditions to
closing for the Securities Exchange, as shall be further stipulated and
expressed in the SEA, shall have been satisfied in accordance with the
provisions of the SEA.

 

8. AFFIRMATIVE COVENANTS BY THE PARENT AND THE COMPANY.

 

8.1 Use of Proceeds. The Parent will use the Purchase Price for general working
capital purposes.

 

8.2 Conduct of the Business between Signing and Closing. Except as otherwise
expressly provided by this Agreement or with the prior written consent of the
Majority Investors (which consent shall not be unreasonably withheld or
delayed), the Parent and the Company shall, individually, (i) conduct its
business in the ordinary course of business, consistent with prior practice;
(ii) comply with legal requirements applicable to the operation of its business
and pay applicable taxes as due; (iii) maintain its books, accounts and records
in the ordinary course of business; and (iv) not take any other action that
would result in a breach of any of the representations, warranties or covenants
made by the Parent or the Company in this Agreement or that would adversely
affect its ability to consummate the transactions contemplated by this
Agreement.

 

9. INDEMNIFICATION.

 

9.1 Effectiveness; Survival.

 

(a) Each Investor has the right to fully rely upon all representations,
warranties and covenants of the Parent and the Company, for which the Parent
shall be held responsible (the “Indemnitor”) contained in or made pursuant to
this Agreement and in the schedules attached hereto. Unless otherwise set forth
in this Agreement, the representations and warranties of the Parent and the
Company contained in or made pursuant to this Agreement shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of any Investor.

 

(b) The representations and warranties of the Parent contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing, until (1) in case of Sections ‎2.1 (Organization),
‎2.3 (Authorization) and ‎2.5 (No Conflict; Consents), until the expiration of
the applicable statute of limitation period; and (2) other than as set forth in
clause (1) above, the 24th months anniversary of the Closing Date; in each case,
with respect to any theretofore un-asserted claims as set forth in clause (d)
below;

 

(c) The representations and warranties of the Company contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing, until (1) in case of Section 3.9 (Intellectual
Property), until the 30th months anniversary of the Closing Date; (2) in case of
Sections ‎3.1 (Organization), ‎3.2 (Authorization) and ‎3.3 (No Conflict;
Consents) (the representations and warranties referred to in this clause (2) and
in clause b(1) above, collectively, the “Fundamental Representations”), until
the expiration of the applicable statute of limitation period; and (3) other
than as set forth in clause (1) and (2) above, the 24th months anniversary of
the Closing Date; in each case, with respect to any theretofore un-asserted
claims as set forth in clause (d) below;

 

(d) In respect to Sections 9.1(b)-(c) above, no limitation shall apply to breach
of any representation or warranty which constitutes fraud or willful
misrepresentation by the Parent or the Company (“Fraud”). The applicable
survival period shall be referred to, as applicable, as the “Claims Period”.

 

(e) Except for Fraud, neither the Company nor the Parent shall have any
liability with respect to any breach of representation and warranty, unless a
claim is made hereunder prior to the expiration of the Claims Period for such
representation and warranty, in which case such representation and warranty
shall survive as to that claim until the claim has been finally resolved.

 

   

 

 

(f) It is the intention of the parties hereto that the Claims Periods supersede
any statute of limitations applicable to the representations and warranties, and
this Section ‎9.1 constitutes a separate written legally binding agreement among
the parties hereto in accordance with the provisions of Section 19 of the
Israeli Limitation Law, 1958.

 

9.2 Indemnification.

 

(a) Indemnifiable Losses. The Indemnitor shall indemnify each Investor
(including its shareholders, limited and general partners directors and
officers) (each, an “Indemnitee”) against, and hold each Indemnitee harmless
from all claims, actions, suits, settlements, damages, expenses (including,
reasonable legal costs and expenses), losses, or costs sustained or incurred by
such Indemnitees (collectively, “Losses”) resulting from, or arising out of, a
breach or misrepresentations of any the Indemnitor’s representations, warranties
or covenants made in this Agreement, subject to the limitations in this Section
‎9.

 

(b) Limitations. The Indemnitee’s right for indemnification hereunder is subject
to the following conditions and limitations, notwithstanding anything to the
contrary in this Agreement, but in to any other limitation or condition
contained herein; provided, however, no limitation shall apply to Fraud:

 

(i) Other than in respect of the Fundamental Representations, no Indemnitor
shall be liable for any Loss, unless and until the aggregate of Losses equal or
exceeds US$100,000, in which case indemnification shall be made from the first
dollar amount.

 

(ii) The Indemnitor’s liability shall be limited with respect to each Investor
to the respective portion of Purchase Price of such Investor at the Closing and
each Indemnitee shall be entitled to receive a pro rata share of the
indemnifiable Loss, based on the respective portion of such Investor of the
Purchase Price as of the Closing.

 

(c) Claims Notice; Third Party Claims. In the event that an Indemnitee wishes to
assert a claim for indemnification hereunder it shall give the Indemnitor a
prompt written notice thereof (a “Claims Notice”), which shall describe in
reasonable detail the facts and circumstances upon which the asserted claim for
indemnification is based and thereafter keep the Indemnitor informed, in all
material respects, with respect thereto. In the event that such Claims Notice
results from a third party claim against the Indemnitee, such Indemnitee shall
promptly upon becoming aware of the commencement of proceedings by such third
party provide the Indemnitor with the Claims Notice and the Indemnitor shall
have the right to assume the defense thereof (at Indemnitor’s expense) with
counsel mutually satisfactory to the parties; provided, however, that the
Indemnitees shall have the right to retain their own counsel, at the reasonable
expense of the Indemnitor, and within the indemnification limitations herein, if
representation of all parties by the counsel retained by the Indemnitor would be
inappropriate due to actual or potential differing interests between the parties
in such proceeding. Failure of the Indemnitees to give prompt notice or to keep
it informed, as provided herein, shall not relieve the Indemnitor of any of its
obligations hereunder, except to the extent that the Indemnitor is actually and
materially prejudiced by such failure. The Indemnitor shall not be liable nor
shall it be required to indemnify or hold harmless the Indemnitee in connection
with any settlement effected without its consent in writing, which shall not be
unreasonably withheld or delayed.

 

(d) Sole Remedy. The indemnification provided by the Indemnitor hereunder and
the enforcement of such indemnification shall be the exclusive remedy available
to the Indemnitees under this Agreement, other than for Fraud; provided that
this provision does not limit the right to seek specific performance, a
restraining order or injunctive relief with respect to any provision of this
Agreement.

 

10. MISCELLANEOUS.

 

10.1 Further Assurances. Each of the parties hereto shall perform such further
acts and execute such further documents as may reasonably be necessary to carry
out and give full effect to the provisions of this Agreement and the intentions
of the parties as reflected thereby.

 

10.2 Entire Agreement. This Agreement (including the exhibits and schedules
hereto), the Restated Articles and the Restated Bylaws, and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with respect to the subject matter hereof, and supersede all
prior agreements and understandings, both written and oral, among any of the
parties hereto, with respect to the subject matter hereof (with no concession
being made as to the existence of any such prior agreements or understandings).

 

   

 

 

10.3 Amendment; Waiver. Except as explicitly set forth herein, any term of this
Agreement may be amended only with the written consent of both the Parent and
the Company, and the Majority Investors, provided that any amendment amending an
Investor’s respective portion of the Purchase Price to be invested at the
Closing, or any amendment that has a disproportionate and adverse effect on
specific Investor(s) (as compared to other Investors), shall require also such
specific Investor’s prior written consent. The observance of any term hereof may
be waived (either prospectively or retroactively and either generally or in a
particular instance) only by the prior written consent of the party against
which enforcement of such waiver shall be sought (and in case enforcement will
be sought against the Investors, of the Majority Investors). Any amendment or
waiver effected in accordance with this Section ‎10.3 shall be binding upon the
Investors and each transferee of the Purchased Securities, each future holder of
all such securities, the Parent, and the Company.

 

10.4 Assignment; Successors and Assigns. None of the rights, privileges or
obligations set forth in, arising under, or created by this Agreement may be
assigned or transferred by an Investor, without the prior written consent of
both the Parent and the Company. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

10.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with to the laws of the State of Israel, disregarding
its conflict of laws rules. Any dispute arising under or in relation to this
Agreement shall be resolved exclusively in the competent court located in Tel
Aviv-Jaffa, Israel and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of such court. Each of the parties hereto (i) consents to
submit itself to the exclusive jurisdiction of the abovementioned courts in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (ii) agrees that it shall not attempt to deny or defeat such
jurisdiction by motion or other request for leave from the abovementioned court,
(iii) agrees that it shall not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other than the
abovementioned court, and (iv) irrevocably consents to service of process in the
manner provided by Section ‎10.6 or as otherwise provided by applicable law.

 

10.6 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (i) when delivered, if sent by personal
delivery to the party to be notified, (ii) when sent, if sent by electronic mail
or facsimile (with electronic conformation of delivery) on a business day and
during normal business hours of the recipient, and otherwise on the first
business day in the place of recipient, (iii) five (5) business days after
having been sent, if sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with an
internationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written confirmation of receipt. All communications
shall be sent to the respective parties at their address or contact details as
set forth below, or to such address or contact details as subsequently modified
by written notice given in accordance with this Section 10.6 or, in the case of
the Investors, as used for purposes of sending shareholders’ notices by the
Parent or the Company.

 

If to the Parent: 20 Raoul Wallenberg St, Tel Aviv, Israel



  Attention Oded Gilboa   Telephone: (480) 659-6404   E-mail:
odedgilboa@outlook.com

 

If to the Company: 7A Industrial Park, P.O. Box 3030, Omer, 8496500, Israel



  Attention: Yaron Silberman   Telephone: +972-72-260-2200   E-mail:
yaron.silberman@scoutcam.com

 



  with a mandatory copy to (which shall not constitute a notice):      

Meitar Liquornik Geva Leshem Tal, Law Office

16 Abba Hillel St., Ramat-Gan, Israel



  Attention: Dr. Shachar Hadar, Adv.   Telephone: +972-3-6103961   E-mail:
shacharh@meitar.com





If to the Investors: as set forth on the signature page hereto/Exhibit A

 

   

 

 

10.7 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement,
shall impair any such right, power or remedy of such non-defaulting party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default therefore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

 

10.8 Interpretation. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”. Unless the context requires
otherwise, the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety, and not
to any particular provision hereof, and all references herein to Sections shall
be construed to refer to Sections to this Agreement. Reference to “governmental
authorities” (or similar terms) shall include any: (a) nation, principality,
state, commonwealth, territory, county, municipality, district or other
jurisdiction of any nature, (b) federal, state, local, municipal, foreign or
other government, (c) governmental, quasi-governmental or regulatory body of any
nature, including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality,
organization, unit, or body, or (d) court, public or private arbitrator or other
public tribunal. Reference to a “person” shall mean any individual, corporation,
partnership, limited liability company, firm, joint venture, association,
joint-stock company, trust, estate, unincorporated organization, governmental
authority or other entity, including, any party to this Agreement. Any reference
to a “day” or a number of days (without explicit reference to “business days”)
shall be interpreted as a reference to a calendar day or number of calendar
days, and if any action is to be taken or given on or by a particular calendar
day, and such calendar day is not a business day, then such action may be
deferred until the first business day thereafter (where “business day” shall
mean any day on which banking institutions in Tel-Aviv-Jaffa, Israel are
generally open to the public for conducting business and are not required by law
to close).

 

10.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be enforceable in accordance
with its terms and interpreted so as to give effect, to the fullest extent
consistent with and permitted by applicable law, to the meaning and intention of
the excluded provision.

 

10.10 Counterparts. This Agreement and any Transaction Document may be executed
in one or more counterparts, all of which together shall constitute one and the
same instrument, binding and enforceable against the parties so executing the
same; it being understood that all parties need not sign the same counterpart.
Counterparts may also be delivered by facsimile or email transmission (in pdf
format or the like, or signed with docusign, e-sign or any similar form of
signature by electronic means) and any counterpart so delivered shall be
sufficient to bind the parties to this Agreement or any other Transaction
Document, as an original.

 

- Signature Pages Follow -

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this SECURITIES PURCHASE AGREEMENT
to be executed as of the date first written above.

 

  COMPANY:         SCOUTCAM LTD.       By:   Name:   Title:         PARENT      
  INTELLISENSE SOLUTIONS INC.       By:   Name:   Title:          

 

[Company and Parent Signature Page to Securities Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this SECURITIES PURCHASE AGREEMENT
as of the date first written above.

 

INVESTOR:

 

Signature:           By:     Name:     Title:     Address:           Investment
Amount:    

 

[Investor Signature Page to Securities Purchase Agreement]

 

   

 

 

